Case 2:21-cv-14014-DMM Document 8 Entered on FLSD Docket 02/18/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 21-14014-CV-MIDDLEBROOKS

  DAVID POSCHMANN,

         Plaintiff,

  v.

  STAR SUITES BY RIVERSIDE THEATRE, LLC,

        Defendant.
  ____________________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation of Dismissal with

  Prejudice, filed on February 17, 2021. (DE 7). The Court congratulates the Parties on their

  amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz, LLC,

  677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no Order of the Court

  is required to dismiss this action. Accordingly, it is ORDERED AND ADJUDGED that:

        (1) The above-styled action is DISMISSED WITH PREJUDICE.

        (2) The Clerk of Court shall CLOSE THIS CASE.

        (3) Any pending motions are DENIED AS MOOT.

        (4) Except as otherwise agreed, each Party shall bear its own fees and costs.

        SIGNED in Chambers at West Palm Beach, Florida, this 18th day of February, 2021.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

  cc:    Counsel of Record
